DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest a substrate processing apparatus comprising: a chamber; a substrate support configured to support a substrate comprising a top surface and a bottom surface defining a substrate thickness, the substrate support configured to rotate the substrate 360 degrees through a plurality of rotational angular positions within the chamber; a laser positioned to direct a radiation beam along the thickness between the top surface and the bottom surface; a sensor positioned opposite the laser to detect radiation transmitted along the thickness of the substrate between the top surface and the bottom surface; and a controller configured to analyze a signal strength of the radiation detected by the sensor at the plurality of rotational angular positions and to correlate the signal strength at the plurality of rotational angular positions to a position within the chamber.
Liu et al (CN 107481960) teaches a system for measuring an offset of a square wafer comprising a substrate support 1 for rotating a substrate 5 through 360 degrees, and a laser and sensor 3/4 configured to measure a change in output to the sensor at a plurality of rotational angular positions and to correlate the output at the plurality of rotational angular positions to a position (fig.’s 1-8, abstract).
Perlov et al (US 2002/0111710) teaches a method of measuring substrate orientation by a laser positioned to direct a radiation beam along a thickness between a top surface and a bottom surface of a wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN W KREUTZER/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        3/15/2021